DETAILED ACTION

1. It is hereby acknowledged that 16/809694 the following papers have been received and placed of record in the file: Remark date 03/05/20.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of Patent Application 10,602,397.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to audio devices in multiple piconets and using a second piconet when audio packet was not received using primary or first piconet. Except for the obvious variations in the instant claims, the main difference from Instant application 16/80694 is Patent application 10,602,397 is successfully received the audio packet within the predetermined maximum number 
Instant Application(16/80694)
Patent application(10,602,397)
21.    A method, comprising:
at a first wireless audio output device:
listening, on a first piconet, for an audio packet transmitted by a source device; for a packet transmitted by a second wireless audio output device on the first piconet; 
determining whether the first wireless audio output device and the second wireless audio output device received the audio packet, wherein the determining whether the second audio output device received the audio packet is based on at least the packet; and
when one of the first or second wireless audio output devices did not receive the audio packet, tuning to a second piconet. 

1. A method, comprising: at a first wireless audio output device configured to connect to a source device via a first piconet and configured to connect to a second wireless audio output device via a second piconet, wherein the second wireless audio output device is configured to eavesdrop on the first piconet, and wherein the source device is configured to limit transmission of an audio packet to a predetermined maximum number of attempts via the first piconet using one or more of a plurality of transmission slots: determining whether the first and second wireless audio output devices successfully received the audio packet within the predetermined maximum number of attempts; and when, after the predetermined maximum number of attempts, at least one of the first or second wireless audio output devices did not 







Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 2012/0058727 A1)

Regarding claim 21, Cook teaches a method, comprising:
at a first wireless audio output device:
listening, on a first piconet, for an audio packet transmitted by a source device;  (see Cook paragraphs [0032], [0034],[0040]  explains a audio data and stream, listening on piconet1 after SNK-1 connect to SRC, as well as audio information packet, Fig. 4 & 5) listening, on the first piconet, for a packet transmitted by a second wireless audio output device on the first piconet; (see Cook paragraphs [0036],[0037]  explains acknowledgment packet on same channel during idle period, and changes radio mode rx/tx other than piconet2)   

when one of the first or second wireless audio output devices did not receive the audio packet, tuning to a second piconet. (see Cook paragraph [0027],[0039] ,[0041],[0042] explains SNC retransmit if missing piconet2, Fig.6 and 7 further show similar procedure)

Regarding claim 22, Cook taught the method of claim 21, as described above. Cook  further teaches comprising:
when the first wireless audio output device did not receive the audio packet, transmitting, via the second piconet, a request to the second wireless audio output device for the audio packet.(see Cook paragraph [0046] explains SNK-1 not successful and nack for retransmission)  

Regarding claim 23, Cook taught the method of claim 22, as described above. Cook  further teaches comprising:
listening, on the second piconet, for a transmission by the second wireless audio output device comprising the audio packet.(see Cook paragraph [0032],[0034], [0040],[0041] explains audio information packet successful to SNK-2 and SNK-1 from SRC on piconet2)

Regarding claim 24, Cook taught the method of claim 21, as described above. Cook  further teaches comprising:


Regarding claim 25, Cook taught the method of claim 21, as described above. Cook  further teaches wherein the listening on the first piconet for the audio packet comprises listening for a transmission attempt and at least one retransmission attempt by the source device.(see paragraph [0041], [0042], [0050] explains retransmission audio information based on ack for SNK-1 and SNK-2)  

Regarding claim 26,   Cook taught the method of claim 21, as described above. Cook  further teaches wherein the listening on the first piconet for the audio packet and the packet occurs during a single slot in a transmission schedule.(see Fig.5 and 7 slot N, paragraph [0038],[0040],[0046] explains slot N for acknowledgment  and audio information packet)  

Regarding claim 27, Cook taught the method of claim 21, as described above. Cook  further teaches wherein the packet comprises an acknowledgement that the second wireless audio output device received the audio packet.(see Cook paragraph [0037],[0038] explains SNK-2 sending ack packet for acknowledgment)  

Regarding claim 28, Cook teaches a first wireless audio output device, comprising:

a processor configured to determine whether the first wireless audio output device and the second audio output device received the audio packet, (see paragraph [0037] ,[0039],[0040] explains rx and tx for SNk-1 and SNK-2 of ACK)  wherein the processor determines whether the second audio output device received the audio packet based on at least the packet and, (see Cook paragraph [0039] ,[0042],[0044] explains successful information and nack for SNK-2)  when one of the first or second wireless audio output devices did not receive the audio packet, tune the transceiver to a second piconet. (see Cook paragraph [0027],[0039] ,[0041],[0042] explains SRC retransmit on piconet2 if missing, Fig.6 and 7 further show similar procedure)

Regarding claim 29, Cook taught the first wireless audio output device of claim 28, as described above. Cook  further teaches wherein, when the first wireless audio output device did not receive the audio packet, the transceiver is configured to transmit, via the second piconet, a request to the second wireless audio output device for the audio packet. (see Cook paragraph [0046] explains SNK-1 not successful and nack for retransmission)  

Regarding claim 30,  Cook taught the first wireless audio output device of claim 29, as described above. Cook  further teaches wherein, the transceiver is further configured to listen, on the second piconet, for a transmission by the second wireless audio output device comprising the 

Regarding claim 31, Cook taught the first wireless audio output device of claim 28, as described above. Cook  further teaches wherein, when the second wireless audio output device did not receive the audio packet, the transceiver is further configured to transmit, via the second piconet, a transmission comprising the audio packet. (see paragraph [0042] explains SNK-2 does not receive audio information packet but SNK-1 does, [0044] retransmission of audio information)  


Regarding claim 32, Cook taught the first wireless audio output device of claim 28, as described above. Cook  further teaches wherein the transceiver listening on the first piconet for the audio packet comprises listening for a transmission attempt and at least one retransmission attempt by the source device. (see paragraph [0041], [0042], [0050] explains retransmission audio information based on ack for SNK-1 and SNK-2)  

Regarding claim 33, Cook taught the first wireless audio output device of claim 28, as described above. Cook  further teaches wherein the transceiver listening on the first piconet for the audio packet and the packet occurs during a single slot in a transmission schedule. (see Fig.5 and 7 slot N, paragraph [0038],[0040],[0046] explains slot N for acknowledgment  and audio information packet)  



Regarding claim 35, Cook teaches a method, comprising:
at a first wireless audio output device configured to connect to a source device via a first piconet and configured to connect to a second wireless audio output device via a second piconet: (see Cook paragraphs [0032], [0034],[0040]  explains SNK-1 connect to SRC on piconet2 and send to SNK-2 on piconet1, Fig. 4 & 5)
listening, during a first slot of a schedule, for an audio packet transmitted by the source device on the first piconet; (see Cook Fig.5 and 7 slot N, paragraph [0038],[0040],[0046] explains slot N for acknowledgment  and audio information packet to SNK-2)  
listening, during the first slot of the schedule, for a first packet transmitted by the second wireless audio output device on the first piconet; (and see paragraph [0038],[0040] slot N for SNK-2 to acknowledge reception)
when the first wireless audio output device receives the audio packet and the first packet indicates the second wireless audio output device received the audio packet, transmitting, during a second slot of the schedule, an acknowledgement to the source device via the first piconet.(see paragraph [0040] explains both SNK-2 and SNK-1 both successfully receive audio information packet in slot N, using slot N+1 ACK packet is send)   


when the first wireless audio output device does not receive the audio packet or the first packet indicates the second wireless audio output device did not receive the audio packet, transmitting, during the second slot of the schedule, a negative acknowledgement to the source device via the first piconet. (see Cook paragraph [0042] explains SNK-2 does not receive audio info packet thus SNK-1 does not receive ACK[0044] explains SNK-1 and SNK-2 do not receive audio information packet, slot N+1 indicating failure, SRC may re-transmit)  

Regarding claim 37,  Cook taught the method of claim 36, as described above. Cook  further teaches further comprising:
listening, during a third slot of the schedule, for a retransmission of the audio packet by the source device on the first piconet; (see Cook paragraph [0041]explains retransmission on subsequent slot) and
listening, during the third slot of the schedule, for a second packet transmitted by the second wireless audio output device on the first piconet. (see Cook paragraph [0041]-[0043], explains retransmission on subsequent slot which is seen as a second packet, and goes thru procedure again)  

Regarding claim 38, Cook taught the method of claim 35, as described above. Cook further teaches further comprising:
when one of the first wireless audio output device or second wireless audio output device has not received the audio packet during the first slot or one or more slots for retransmission attempts, 

Regarding claim 39,    Cook taught the method of claim 38, as described above. Cook further teaches further comprising:
when the first wireless audio output device has not received the audio packet during any of the slot for the transmission attempt or the one or more slots for the retransmission attempts, transmitting, via the second piconet, a request to the second wireless audio output device for the audio packet. (see Cook paragraph [0046],[0051] explains SNK-1 not successful and nack for retransmission)  

Regarding claim 40, Cook taught the method of claim 38, as described above. Cook further teaches further comprising:
when the second wireless audio output device did not receive the audio packet, transmitting, via the second piconet, a transmission comprising the audio packet. (see Cook paragraph [0027],[0039] ,[0041],[0042] explains SRC on piconet2 retransmit if missing audio information packet)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478